                                                  Entered on Docket
                                                  July 26, 2021
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA
 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, Floor 20            The following constitutes the order of the Court.
 3   San Francisco, CA 94104                    Signed: July 26, 2021
     Tel.: (415) 616-0466
 4   Fax: (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com
 6   Attorneys for Debtor,                         ______________________________________________
     Evander Frank Kane                            Stephen L. Johnson
 7                                                 U.S. Bankruptcy Judge

 8                           UNITED STATES BANKRUPTCY COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11    In re                                            Case No. 21-50028-SLJ
                                                       Chapter 7
12    EVANDER FRANK KANE,
                                                       ORDER APPROVING STIPULATION
13                                                     TO CONTINUE HEARING ON
      Debtor.
                                                       CENTENNIAL BANK’S MOTION TO
14                                                     CASE AS BAD FAITH FILING
                                                       PURSUANT TO SECTON 707(a)
15
                                                       Current Hearing:
16
                                                       Date: August 17, 2021
17                                                     Time: 2:00 p.m.
                                                       Place: Tele/Videoconference
18
                                                       Future Hearing:
19                                                     Date: October 5, 2021
                                                       Time: 2:00 p.m
20

21

22            Debtor Evander Frank Kane (“Kane”) and Creditor Centennial Bank (“Centennial”)

23   having entered into a stipulation regarding Centennial’s Motion to Dismiss Case for Bad Faith

24   Filing Pursuant to Section 707(a) (the “Motion”) and good cause appearing;

25            IT IS ORDERED that:

26            1.    The hearing on the Motion shall be continued until October 5, 2021 at 2:00 pm.

27            2.    Any opposition to the Motion shall be filed no later than September 21, 2021.

28            3.    Any reply to the opposition shall be filed no later than September 28, 2021.
     ORDER TO CONTINUE MOTION TO DISMISS                                                              1

 Case: 21-50028       Doc# 185     Filed: 07/26/21    Entered: 07/26/21 11:39:58        Page 1 of 3
 1                                        ** END OF ORDER **

 2   Approved as to form:
     ANTHONY & PARTNERS, LLC
 3

 4   /s/ John A. Anthony
     John A. Anthony
 5   Attorneys for Appellant Centennial
     Bank
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER TO CONTINUE MOTION TO DISMISS                                                      2

 Case: 21-50028     Doc# 185     Filed: 07/26/21   Entered: 07/26/21 11:39:58   Page 2 of 3
 1   COURT SERVICE LIST:

 2   ECF Participants Only

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER TO CONTINUE MOTION TO DISMISS                                                    3

 Case: 21-50028     Doc# 185   Filed: 07/26/21   Entered: 07/26/21 11:39:58   Page 3 of 3
